

113 HR 3878 IH: Hate Crime Reporting Act of 2014
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3878IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Jeffries (for himself, Mr. Meeks, Ms. Kuster, Mr. Honda, Ms. Chu, Mr. Rush, Mrs. Carolyn B. Maloney of New York, Mr. Pierluisi, Mr. Cárdenas, Mr. Pocan, Ms. Norton, and Mr. Kind) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the National Telecommunications and Information Administration to update a report on the role of telecommunications, including the Internet, on the commission of hate crimes.1.Short titleThis Act may be cited as the Hate Crime Reporting Act of 2014.2.ReportSection 155 of the National Telecommunications and Information Administration Organization Act is amended to read as follows:155.Report on the role of telecommunications in hate crimes(a)Report requiredNot later than 1 year after the date of enactment of the Hate Crime Reporting Act of 2014, the NTIA, with the assistance of the Department of Justice, the Commission, and the United States Commission on Civil Rights, shall submit a report to the Committee on Energy and Commerce and the Committee on the Judiciary of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the Senate on the role of telecommunications in hate crimes in accordance with subsection (b).(b)Scope of reportThe report required by subsection (a) shall—(1)analyze information on the use of telecommunications, including the Internet, broadcast television and radio, cable television, public access television, commercial mobile services, and other electronic media, to advocate and encourage violent acts and the commission of crimes of hate, as described in the Hate Crime Statistics Act (28 U.S.C. 534 note);(2)include any recommendations, consistent with the First Amendment to the Constitution, that the NTIA determines are appropriate and necessary to address such use of telecommunications; and(3)update the previous report submitted under this section (as in effect before the date of enactment of the Hate Crime Reporting Act of 2014)..